DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 11/15/2021 has been entered. Claims 1-9 and 12-19 remain pending in the application with claims 7, 12-13 and 19 withdrawn from consideration for being drawn to a nonelected species. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-13 of copending Application No. 15/325,001. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to the instantly claimed compounds and devices comprising these devices.
. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9 and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of copending Application No. 15/334,758 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to devices comprising the compounds instantly claimed and devices that read on the instant claims.
The instant claims are directed to compounds represented by Chemical Formula A or Chemical Formula B and devices comprising these compounds. The copending claims are directed to devices comprising the same compounds and an additional material.  Given the open language of the instant claims, it is clear that the subject matter of the copending claims would be encompassed by the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9 and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 15/334,772 (reference application). Although the claims at issue are not identical, they are not patentably the copending claims are directed to devices comprising the compounds instantly claimed and devices that read on the instant claims.

The instant claims are directed to compounds represented by Chemical Formula A or Chemical Formula B and devices comprising these compounds. The copending claims are directed to devices comprising the same compounds and an additional material.  Given the open language of the instant claims, it is clear that the subject matter of the copending claims would be encompassed by the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities. The structures in the claims are too unclear for publication and some of the atom labels are illegible, specifically in Chemical formula A and Chemical formula B of claim 1 and Structural formulae 13 to 21 in claim 3. 

 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-9 and 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. (JP 2012028548) (Sekine).

In reference to Claims 1-6 and 8-9, Sekine teaches a compound of formula (1) [0012],

    PNG
    media_image1.png
    190
    271
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    101
    91
    media_image2.png
    Greyscale


for Example, wherein in the formula (1), X1 is O, X2 is CR12R13 [0013], one of R1 to R4 is a group of formula (5) [0014], each group Y is CH, each group Z1 to Z4 is CH [0015], Rb is a substituent (diphenylamine) [0016], Ar1 and Ar2 are each phenyl [0017].

Sekine discloses the compound of formula 1 that encompasses the presently claimed compound of formula A, including wherein in the formula (1), X1 is O, X2 is CR12R13, one of R1 to R4 is a group of formula (5), each group Y is CH, each group Z1 to Z4 is CH, Rb is a substituent (diphenylamine), Ar1 and Ar2 are each phenyl. Each of the disclosed substituents from the Markush groups of Sekine are considered fit for the purpose of preparing a material for an electroluminescent device and their selection would lead to obvious variants of the compound of formula (1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula (1) to provide the compound described above, which is both disclosed by Sekine and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Sekine teaches the claimed core ring system and substituents, but points to a positional isomer of the instant claims, wherein the arylamine groups are on different positions of the core ring system, (see examples 125, 138 and others throughout the Sekine reference).  It is noted that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound presently claimed, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
For Claim 1: Reads on a compound of Chemical Formula A wherein R1, R2, A1, A2, E, Ar1 to Ar4 are each phenyl, y and x are each 1, p1 is 1, p2 is 1, s1 is 1, s2 is 1, r1 is 1, r2 is 1, L1, L2, L3, L4, L5, and L6 are each a single bond.
For claim 2: Reads on wherein A1 is phenyl.
For Claim 3: Reads on structural formula 10.
For Claims 4: Reads on wherein L1, L2, L3, L4, L5, and L6 are each a single bond.
 For Claim 5: Reads on wherein p1 is 1, p2 is 1, s1 is 1, s2 is 1, r1 is 1, r2 is 1, L1, L2, L3, L4, L5, and L6 are each a single bond.
For Claim 8: Reads on wherein R1 and R2 are phenyl and are disconnected.
For Claim 9: Reads on wherein R1, R2, and Ar1 to Ar4 are each phenyl.

In reference to claim 6, the claim further limits the y and z in chemical formula B, which are optional embodiments of claim 5 (i.e. “chemical formula A or chemical formula B”) and therefore not required. As such, claim 6 is rejected based on similar reasons to claim 5.

In reference to claims 14-15 and 17-18, Sekine teaches these compound as described above for claim 1 and further teaches it is used in any organic layer of an organic EL element [0074] comprising anode, a light emitting layer, an electron transporting layer and a cathode [0076], wherein the light emitting layer comprises a light emitting dopant and a host [0080] and that this element is used in a display device [0163] and wherein layers can be formed by vacuum deposition or spin coating method etc. [0127].

While Sekine does not exemplify a device with the taught compound as described above for claim 1 and these recited device structural features, it would have been obvious to the ordinarily skilled artisan to have selected from such device structure options as taught by Sekine and well known in the art in order to have prepared an effective device as taught therein, in the absence of unexpected results.  

Claims 1-6, 8-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US 2012/0104940) (Shin).

In reference to claim 1, Shin teaches a compound of Chemical formula 1 as shown below [0014]


    PNG
    media_image3.png
    114
    258
    media_image3.png
    Greyscale


for example, wherein in the chemical formula 1, X is C(R51)(R52) [0016], Y is O [0016], R1 is NR21R22 [0017], R2 is hydrogen [0017], L1 and L2 are each a chemical bond [0020], R3 is NR21R22 [0017], R4 is hydrogen [0017], and each of R51, R52, R21 and R22 are C6 to C30 aryl (e.g. phenyl) [0017] [0025]. 

Shin discloses the compound of chemical formula 1 that encompasses the presently claimed amine compound, including wherein in the chemical formula 1, X is C(R51)(R52), Y is O, R1 is NR21R22, R2 is hydrogen, L1 and L2 are each a chemical bond, R3 is NR21R22, R4 is hydrogen, and each of R51, R52, R21 and R22 are C6 to C30 aryl (e.g. phenyl). Each of the disclosed substituents from the substituent groups of Shin are considered functionally equivalent and their selection would lead to obvious variants of the compound of Chemical formula 1.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of the chemical formula 1 to provide the compound described above, which is both disclosed by Shin and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

For Claim 1: Reads on a compound of Chemical Formula A wherein R1, R2, A1, A2, E, Ar1 to Ar4 are each phenyl, y and x are each 1, p1 is 1, p2 is 1, s1 is 1, s2 is 1, r1 is 1, r2 is 1, L1, L2, L3, L4, L5, and L6 are each a single bond.
For claim 2: Reads on wherein A1, A2, and E are each phenyl.
For Claim 3: Reads on structural formula 10.
For Claims 4: Reads on wherein L1, L2, L3, L4, L5, and L6 are each a single bond.
 For Claim 5: Reads on wherein p1 is 1, p2 is 1, s1 is 1, s2 is 1, r1 is 1, r2 is 1, L1, L2, L3, L4, L5, and L6 are each a single bond.
For Claim 6: Reads on wherein y is 1 and z is 0. 
For Claim 8: Reads on wherein R1 and R2 are phenyl and are disconnected.
For Claim 9: Reads on wherein R1, R2, and Ar1 to Ar4 are each phenyl.


In reference to claims 14-18, Shin teaches these compound as described above for claim 1 and further teaches it is used in an organic electronic device including a first electrode, a second electrode, and an organic layer that includes an electroluminescent layer which includes a host and a dopant wherein the compound of Chemical Formula 1 is used as the dopant [0038] and describes that such devices are useful in a display [0002]-[0005]. 

While Shin does not exemplify a device with the taught compound as described above for claim 1 and these recited device structural features, it would have been obvious to the ordinarily skilled artisan to have selected from such device structure options as taught by Shin and well known in the art in order to have prepared an effective device as taught therein, in the absence of unexpected results.  

Shin further teaches that the use of this compound as taught leads to an OLED device having very good operation life. 
In light of the motivation of using compound in the device as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound and device structure as described by Shin in order to prepare a device with very good operation life and thereby arrive at the claimed invention. 

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 

Initially, Applicant argues that the amendments to the instant claims differentiate the claimed subject matter from that taught by Sekine. It is unclear which part of the amendments is no longer taught by Sekine. It appears that the exact same embodiments of Sekine read on the instant claims despite amendment. 

Additionally, Applicant argues that there is an unexpected effect that can be achieved by the claimed compounds in comparison with the compounds of Sekine. To support this argument, Applicant points to data submitted in the form of a declaration under 37 CFR 1.132. This argument has been fully considered but not found convincing for at least the following reasons. 

For a finding of unexpected results, the results presented need to be of both statistical and practical significance and be commensurate in scope with the subject matter claimed (See MPEP 716.02). 

First, while the inventive examples allegedly show improvements in device lifetime, the declaration has provided no information that would allow the analysis of the statistical significance of the results. That is, there is no indication if more than one device was prepared 

Second, the devices demonstrated are not a comparison with devices of the prior art. For example, the examples in the declaration include the claimed compound as a dopant molecule in the light emitting layer. By contrast, the example devices of Sekine include the compound as a host compound in the light emitting layer. Furthermore, the compounds for comparison do not correspond to the instantly elected species.  
Third, the showing of the results of a few examples is not commensurate in scope with the very large number of compounds encompassed by the instant claims. For example, the instant claim 1 is directed to a compound, whereas the examples demonstrated are highly specific devices comprising that compound and many other unclaimed materials. Furthermore, two exemplary compounds are demonstrated that do not correspond to the elected species. Additionally, the scope of the compounds claimed is immense, two devices would be insufficient to provide evidence of unexpected results for the massive genus of compounds claimed. These examples are not intended to be interpreted as the only points in which the data in not commensurate in scope with the claims but merely to illustrate how the breadth of the claimed compounds is much larger than that set forth in the examples, these variables resulting in claiming thousands of more compounds and even more devices. As applicant is attesting that the claimed compounds have properties that would not be expected based on the genus as a whole, for example compounds taught by Sekine, support for the unexpected results must be provided that covers the scope of what is claimed.

Finally, Applicant argues that the amendments to the instant claims differentiate the claimed subject matter from that taught by Shin. Applicant attests that Shin does not teach wherein M is O or S. However, the same embodiments of Shin that were previously pointed to read on wherein M is O. Therefore this argument is not convincing. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                           /JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786